Exhibit 10.3

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Agreement”) is made and given as of October 25,
2002 by FIVE STAR QUALITY CARE, INC., a Maryland corporation (the “Guarantor”),
for the benefit of SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate
investment trust (together with its successors and assigns, “SNH”), and SNH CHS
PROPERTIES TRUST, a Maryland real estate investment trust (together with its
successors and assigns, the “Landlord” and, together with SNH, collectively, the
“Beneficiaries”).

 

W I T N E S S E T H :

 

WHEREAS, in connection with the execution of a Purchase and Sale Agreement,
dated as of August 26, 2002, by and among Constellation Health Services, Inc.
and certain of its subsidiaries as further identified therein (collectively, the
“Seller”), Constellation Real Estate Group, Inc. (“CREG”), and SNH, as amended
by that certain First Amendment to Purchase and Sale Agreement, dated as of the
date hereof, by and among the Seller, CREG, SNH and the Guarantor (as so
amended, the “Purchase Agreement”), SNH and the Guarantor agreed, as between
themselves, that the Guarantor would indemnify SNH for losses, claims and
expenses relating to certain assets being acquired by the Guarantor pursuant to
the Purchase Agreement;

 

WHEREAS, pursuant to a Lease Agreement, dated as of the date hereof (the
“Lease”), the Landlord has agreed to lease to FVE-CHS LLC, an indirect wholly
owned subsidiary of the Guarantor (the “Tenant”), and the Tenant has agreed to
lease from the Landlord, certain real property, together with certain related
improvements and personal property, as more particularly described in the Lease;
and

 

WHEREAS, it is a condition precedent to the Landlord’s entering into the Lease
that the Guarantor guarantee all of the payment and performance obligations of
the Tenant with respect to the Lease; and

 

WHEREAS, the transactions contemplated by the Lease are of direct material
benefit to the Guarantor;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Certain Terms.  Capitalized terms used
and not otherwise defined in this Agreement shall have the meanings ascribed to
such terms in the Lease.  The Lease and the Incidental Documents are herein
collectively referred to as the “Transaction Documents.”

 

2.                                       Guaranteed Obligations.  For purposes
of this Agreement:

 

(i)                                     the term “SNH Guaranteed Obligations”
shall mean the payment and performance of the obligation of the Guarantor to
indemnify, protect and hold harmless SNH from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and reasonable expenses (including, without limitation, reasonable attorneys’
fees), to the maximum extent permitted by law, imposed upon or incurred by or
asserted against SNH and related to those properties described on Exhibit A
attached hereto and made a part hereof (including, without limitation, any claim
raised by any party under the Purchase Agreement with respect to such
properties); and

 

(ii)                                  the term “Landlord Guaranteed Obligations”
shall mean (i) the payment and performance of each and every obligation of the
Tenant to the Landlord under the Transaction Documents or relating thereto,
whether now existing or hereafter arising, and including, without limitation,
the payment of the full amount of the Rent payable under the Lease and (ii) the
repayment to the Landlord and its Affiliated Persons of any and all amounts from
time to time advanced or incurred by the Landlord or such Affiliated Persons in
connection with any guaranty or other agreement provided by the Landlord or such
Affiliated Persons to any Governmental Agency to facilitate the licensing of any
Facility located upon the Leased Property; and

 

(iii)                               the term “Guaranteed Obligations” shall mean
the SNH Guaranteed Obligations and the Landlord Guaranteed Obligations,
collectively.

 

3.                                       Representations and Covenants.  The
Guarantor represents, warrants, covenants, and agrees that:

 

3.1                                 Incorporation of Representations and
Warranties.  The representations and warranties of the Tenant and its Affiliated
Persons set forth in the Transaction Documents are true and correct on and as of
the date hereof in all material respects.

 

3.2                                 Performance of Covenants and Agreements. 
The Guarantor hereby agrees to take all lawful action in its power

 

2

--------------------------------------------------------------------------------


 

to cause the Tenant duly and punctually to perform all of the covenants and
agreements set forth in the Transaction Documents.

 

3.3                                 Validity of Agreement.  The Guarantor has
duly and validly executed and delivered this Agreement; this Agreement
constitutes the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium and other laws relating to or affecting
creditors’ rights generally and subject to general equitable principles,
regardless of whether enforceability is considered in a proceeding at law or in
equity; and the execution, delivery and performance of this Agreement have been
duly authorized by all requisite action of the Guarantor and such execution,
delivery and performance by the Guarantor will not result in any breach of the
terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any of
the property or assets of the Guarantor pursuant to the terms of, any indenture,
mortgage, deed of trust, note, other evidence of indebtedness, agreement or
other instrument to which it may be a party or by which it or any of its
property or assets may be bound, or violate any provision of law, or any
applicable order, writ, injunction, judgment or decree of any court or any order
or other public regulation of any governmental commission, bureau or
administrative agency.

 

3.4                                 Payment of Expenses.  The Guarantor agrees,
as principal obligor and not as guarantor only, to pay to the Beneficiaries
forthwith, upon demand, in immediately available federal funds, all costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred or
expended by the Beneficiaries in connection with the enforcement of this
Agreement, together with interest on amounts recoverable under this Agreement
from the time such amounts become due until payment at the Overdue Rate.  The
Guarantor’s covenants and agreements set forth in this Section 3.4 shall survive
the termination of this Agreement.

 

3.5                                 Notices.  The Guarantor shall promptly give
notice to the Beneficiaries of any event known to it which might reasonably
result in a material adverse change in its financial condition.

 

3.6                                 Reports.  The Guarantor shall promptly
provide to the Landlord each of the financial reports, certificates and other
documents required of it under the Transaction Documents.

 

3

--------------------------------------------------------------------------------


 

3.7                                 Books and Records.  The Guarantor shall at
all times keep proper books of record and account in which full, true and
correct entries shall be made of its transactions in accordance with generally
accepted accounting principles and shall set aside on its books from its
earnings for each fiscal year all such proper reserves, including reserves for
depreciation, depletion, obsolescence and amortization of its properties during
such fiscal year, as shall be required in accordance with generally accepted
accounting principles, consistently applied, in connection with its business. 
The Guarantor shall permit access by the Beneficiaries and their agents to the
books and records maintained by the Guarantor during normal business hours and
upon reasonable notice.  Any proprietary information obtained by Landlord with
respect to the Guarantor pursuant to the provisions of this Agreement shall be
treated as confidential, except that such information may be disclosed or used,
subject to appropriate confidentiality safeguards, pursuant to any court order
or in any litigation between the parties and except further that Landlord may
disclose such information to its prospective lenders, provided that Landlord
shall direct such lenders to maintain such information as confidential.

 

3.8                                 Taxes, Etc.  The Guarantor shall pay and
discharge promptly as they become due and payable all taxes, assessments and
other governmental charges or levies imposed upon the Guarantor or the income of
the Guarantor or upon any of the property, real, personal or mixed, of the
Guarantor, or upon any part thereof, as well as all claims of any kind
(including claims for labor, materials and supplies) which, if unpaid, might by
law become a lien or charge upon any property and result in a material adverse
change in the financial condition of the Guarantor; provided, however, that the
Guarantor shall not be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings or other appropriate actions
promptly initiated and diligently conducted and if the Guarantor shall have set
aside on its books such reserves of the Guarantor, if any, with respect thereto
as are required by generally accepted accounting principles.

 

3.9                                 Legal Existence of Guarantor. The Guarantor
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its legal existence.

 

3.10                           Compliance.  The Guarantor shall use reasonable
business efforts to comply in all material respects with all applicable
statutes, rules, regulations and orders of, and all applicable restrictions
imposed by, all governmental authorities

 

4

--------------------------------------------------------------------------------


 

in respect of the conduct of its business and the ownership of its property
(including, without limitation, applicable statutes, rules, regulations, orders
and restrictions relating to environmental, safety and other similar standards
or controls).

 

3.11                           Insurance.  The Guarantor shall maintain, with
financially sound and reputable insurers, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by owners of established reputation engaged in the same or similar
businesses and similarly situated, in such amounts and by such methods as shall
be customary for such owners and deemed adequate by the Guarantor.

 

3.12                           No Change in Control.  The Guarantor shall not
permit the occurrence of any direct or indirect Change in Control of the Tenant
or the Guarantor.

 

4.                                       Guarantee.  The Guarantor hereby
unconditionally guarantees that the Guaranteed Obligations which are monetary
obligations shall be paid in full when due and payable, whether upon demand, at
the stated or accelerated maturity thereof pursuant to any Transaction Document,
or otherwise, and that the Guaranteed Obligations which are performance
obligations shall be fully performed at the times and in the manner such
performance is required by the Transaction Documents.  With respect to the
Guaranteed Obligations which are monetary obligations, this guarantee is a
guarantee of payment and not of collectibility and is absolute and in no way
conditional or contingent.  In case any part of the Guaranteed Obligations shall
not have been paid when due and payable or performed at the time performance is
required, the Guarantor shall, in the case of monetary obligations, within five
(5) Business Days after receipt of notice from the applicable Beneficiary, pay
or cause to be paid to such Beneficiary the amount thereof as is then due and
payable and unpaid (including interest and other charges, if any, due thereon
through the date of payment in accordance with the applicable provisions of the
Transaction Documents) or, in the case of nonmonetary obligations, perform or
cause to be performed such obligations in accordance with the Transaction
Documents.

 

5.                                       Set-Off.  The Guarantor hereby
authorizes the Landlord, at any time and without notice to set off the whole or
any portion or portions of any or all sums credited by or due from the Landlord
to it against amounts payable under this Agreement.  The Landlord shall promptly
notify the Guarantor of

 

5

--------------------------------------------------------------------------------


 

any such set-off made by the Landlord and the application made by the Landlord
of the proceeds thereof.

 

6.                                       Unenforceability of Guaranteed
Obligations, Etc.  If the Tenant is for any reason under no legal obligation to
discharge any of the Guaranteed Obligations (other than because the same have
been previously discharged in accordance with the terms of the Transaction
Documents), or if any other moneys included in the Guaranteed Obligations have
become unrecoverable from the Tenant by operation of law or for any other
reason, including, without limitation, the invalidity or irregularity in whole
or in part of any Guaranteed Obligation or of any Transaction Document or any
limitation on the liability of the Tenant thereunder not contemplated by the
Transaction Documents or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever, the guarantees contained in this Agreement shall nevertheless remain
in full force and effect and shall be binding upon the Guarantor to the same
extent as if the Guarantor at all times had been the principal debtor on all
such Guaranteed Obligations.

 

7.                                       Additional Guarantees.  This Agreement
shall be in addition to any other guarantee or other security for the Guaranteed
Obligations and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guarantee or security or by any waiver, amendment,
release or modification thereof.

 

8.                                       Consents and Waivers, Etc.  The
Guarantor hereby acknowledges receipt of correct and complete copies of each of
the Transaction Documents, and consents to all of the terms and provisions
thereof, as the same may be from time to time hereafter amended or changed in
accordance with the terms and conditions thereof, and, except as otherwise
provided herein, to the maximum extent permitted by applicable law, waives (a)
presentment, demand for payment, and protest of nonpayment, of any principal of
or interest on any of the Guaranteed Obligations, (b) notice of acceptance of
this Agreement and of diligence, presentment, demand and protest, (c) notice of
any default hereunder and any default, breach or nonperformance or Event of
Default under any of the Guaranteed Obligations or the Transaction Documents,
(d) notice of the terms, time and place of any private or public sale of any
collateral held as security for the Guaranteed Obligations, (e) demand for
performance or observance of, and any enforcement of any provision of, or any
pursuit or exhaustion of rights or remedies against the Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Transaction
Documents, or any agreement directly

 

6

--------------------------------------------------------------------------------


 

or indirectly relating thereto and any requirements of diligence or promptness
on the part of the holders of the Guaranteed Obligations in connection
therewith, and (f) to the extent the Guarantor lawfully may do so, any and all
demands and notices of every kind and description with respect to the foregoing
or which may be required to be given by any statute or rule of law and any
defense of any kind which it may now or hereafter have with respect to this
Agreement, or any of the Transaction Documents or the Guaranteed Obligations
(other than that the same have been discharged in accordance with the
Transaction Documents).

 

9.                                       No Impairment, Etc.  The obligations,
covenants, agreements and duties of the Guarantor under this Agreement shall not
be affected or impaired by any assignment or transfer in whole or in part of any
of the Guaranteed Obligations without notice to the Guarantor, or any waiver by
either Beneficiary or any holder of any of the Guaranteed Obligations or by the
holders of all of the Guaranteed Obligations of the performance or observance by
the Tenant or any other guarantor of any of the agreements, covenants, terms or
conditions contained in the Guaranteed Obligations or the Transaction Documents
or any indulgence in or the extension of the time for payment by the Tenant or
any other guarantor of any amounts payable under or in connection with the
Guaranteed Obligations or the Transaction Documents or any other instrument or
agreement relating to the Guaranteed Obligations or of the time for performance
by the Tenant or any other guarantor of any other obligations under or arising
out of any of the foregoing or the extension or renewal thereof (except that
with respect to any extension of time for payment or performance of any of the
Guaranteed Obligations granted by the Landlord or any other holder of such
Guaranteed Obligations to the Tenant, the Guarantor’s obligations to pay or
perform such Guaranteed Obligation shall be subject to the same extension of
time for performance), or the modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of the Tenant or any other
guarantor set forth in any of the foregoing, or the voluntary or involuntary
sale or other disposition of all or substantially all the assets of the Tenant
or any other guarantor or insolvency, bankruptcy, or other similar proceedings
affecting the Tenant or any other guarantor or any assets of the Tenant or any
such other guarantor, or the release or discharge of the Tenant or any such
other guarantor from the performance or observance of any agreement, covenant,
term or condition contained in any of the foregoing without the consent of the
holders of the Guaranteed Obligations by operation of law, or any other cause,
whether similar or dissimilar to the foregoing.

 

7

--------------------------------------------------------------------------------


 

10.                                 Reimbursement, Subrogation, Etc.  The
Guarantor hereby covenants and agrees that it will not enforce or otherwise
exercise any rights of reimbursement, subrogation, contribution or other similar
rights against the Tenant (or any other person against whom the Landlord may
proceed) with respect to the Guaranteed Obligations prior to the payment in full
of all amounts owing with respect to the Lease, and until all indebtedness of
the Tenant to the Landlord shall have been paid in full, the Guarantor shall not
have any right of subrogation, and the Guarantor waives any defense it may have
based upon any election of remedies by the Landlord which destroys its
subrogation rights or its rights to proceed against the Tenant for
reimbursement, including, without limitation, any loss of rights the Guarantor
may suffer by reason of any rights, powers or remedies of the Tenant in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging the indebtedness to the Landlord.  Until all obligations of the
Tenant pursuant to the Transaction Documents shall have been paid and satisfied
in full, the Guarantor further waives any right to enforce any remedy which the
Landlord now has or may in the future have against the Tenant, any other
guarantor or any other person and any benefit of, or any right to participate
in, any security whatsoever now or in the future held by the Landlord.

 

11.                                 Defeasance.  This Agreement shall terminate
at such time as the Guaranteed Obligations have been paid and performed in full
and all other obligations of the Guarantor to the Beneficiaries under this
Agreement have been satisfied in full; provided, however, if at any time, all or
any part of any payment applied on account of the Guaranteed Obligations is or
must be rescinded or returned for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Tenant), this
Agreement, to the extent such payment is or must be rescinded or returned, shall
be deemed to have continued in existence notwithstanding any such termination.

 

12.                                 Notices.  (a)  Any and all notices, demands,
consents, approvals, offers, elections and other communications required or
permitted under this Agreement shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by telecopier with written
acknowledgment of receipt, or by mail or Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, postpaid and
registered or certified with return receipt requested (if by mail), or with all
freight charges prepaid (if by Federal Express or similar carrier).

 

8

--------------------------------------------------------------------------------


 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to either Beneficiary:

 

Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to the Guarantor to:

 

Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn:  Mr. Evrett W. Benton

[Telecopier No. (617) 796-8385]

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

13.                                 Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, including without
limitation the holders, from time to time, of the Guaranteed Obligations; and
all representations, warranties, covenants and agreements by or on behalf of the
Guarantor which are contained in this Agreement shall inure to the benefit of
the Landlord’s successors and assigns, including without limitation said
holders, whether so expressed or not.

 

14.                                 Applicable Law.  Except as to matters
regarding the internal affairs of the Beneficiaries and issues of or limitations
on any personal liability of the shareholders and

 

9

--------------------------------------------------------------------------------


 

trustees of the Beneficiaries for obligations of the Beneficiaries, as to which
the laws of the State of Maryland shall govern, this Agreement, the Transaction
Documents and any other instruments executed and delivered to evidence, complete
or perfect the transactions contemplated hereby and thereby shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts,
regardless of (i) where any such instrument is executed or delivered; or (ii)
where any payment or other performance required by any such instrument is made
or required to be made; or (iii) where any breach of any provision of any such
instrument occurs, or any cause of action otherwise accrues; or (iv) where any
action or other proceeding is instituted or pending; or (v) the nationality,
citizenship, domicile, principal place of business, or jurisdiction of
organization or domestication of any party; or (vi) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
The Commonwealth of Massachusetts; or (vii) any combination of the foregoing.

 

15.                                 Arbitration.  Either Beneficiary or the
Guarantor may elect to submit to arbitration any dispute hereunder that has an
amount in controversy in excess of $250,000.  Any such arbitration shall be
conducted in Boston, Massachusetts in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then pertaining and the decision
of the arbitrators with respect to such dispute shall be binding, final and
conclusive on the parties.

 

In the event that any such dispute is submitted to arbitration hereunder, the
applicable Beneficiary and the Guarantor shall each appoint and pay all fees of
a fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute.  Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either the Landlord or the
Guarantor shall fail to appoint an arbitrator as aforesaid for a period of
twenty (20) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third

 

10

--------------------------------------------------------------------------------


 

arbitrator.  If such arbitrators fail to agree upon a third arbitrator within
forty five (45) days after the appointment of the second arbitrator, then such
third arbitrator shall be appointed by the American Arbitration Association from
its qualified panel of arbitrators, and shall be a person having at least ten
(10) years’ recent professional experience as to the subject matter in
question.  The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between the applicable Beneficiary and the
Guarantor, unless the arbitrators decide otherwise.  The fees of respective
counsel engaged by the parties, and the fees of expert witnesses and other
witnesses called for the parties, shall be paid by the respective party engaging
such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the applicable Beneficiary
and one to the Guarantor.  A judgment of a court of competent jurisdiction may
be entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

The Landlord and the Guarantor acknowledge and agree that, to the extent any
such dispute shall involve any Manager and be subject to arbitration pursuant to
such Manager’s Management Agreement, the Landlord and the Guarantor shall
cooperate to consolidate any such arbitration hereunder and under such
Management Agreement into a single proceeding.

 

16.                                 Modification of Agreement.  No modification
or waiver of any provision of this Agreement, nor any consent to any departure
by the Guarantor therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Beneficiaries, and such modification,
waiver or consent shall be effective only in the specific instances and for the
purpose for which given.  No notice to or demand on the Guarantor in any case
shall entitle the Guarantor to any other or further notice or demand in the
same, similar or other circumstances.  This Agreement may not be amended except
by an instrument in writing executed by or on behalf of the party against whom
enforcement of such amendment is sought.

 

17.                                 Waiver of Rights by the Beneficiaries. 
Neither any failure nor any delay on the Beneficiaries’ part in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise

 

11

--------------------------------------------------------------------------------


 

thereof preclude any other or further exercise or the exercise of any other
right, power or privilege.

 

18.                                 Severability.  In case any one or more of
the provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, but this Agreement shall be reformed and construed and
enforced to the maximum extent permitted by applicable law.

 

19.                                 Entire Contract.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and shall supersede and take the place of any other instruments
purporting to be an agreement of the parties hereto relating to the subject
matter hereof.

 

20.                                 Headings; Counterparts.  Headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and in pleading or proving any provision of
this Agreement, it shall not be necessary to produce more than one of such
counterparts.

 

21.                                 Remedies Cumulative.  No remedy herein
conferred upon the Beneficiaries is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise.

 

22.                                 NON-LIABILITY OF TRUSTEES. THE DECLARATION
OF TRUST ESTABLISHING THE BENEFICIARIES, COPIES OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (THE “DECLARATION”), ARE DULY FILED WITH THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE THAT THE NAMES “SNH
PROPERTIES TRUST” AND “SNH CHS PROPERTIES TRUST” REFER TO THE TRUSTEES UNDER THE
DECLARATIONS COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND
THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF EITHER BENEFICIARY
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF OR CLAIM AGAINST, SUCH BENEFICIARY.  ALL PERSONS DEALING WITH THE
BENEFICIARIES, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE BENEFICIARIES
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Remainder of page intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

FIVE STAR QUALITY CARE, INC.,

 

a Maryland corporation

 

 

 

 

 

/s/  Bruce J. Mackey Jr.

 

 

By: Bruce J. Mackey Jr.

 

Its: Treasurer and Chief Financial
Officer

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTIES RELATED TO SNH GUARANTEED OBLIGATIONS

 

Ellicott City I and II

3004 North Ridge Road

Ellicott City, Maryland 21403

 

HeartHaven at Seabury

100 Seabury Drive

Bloomfield, Connecticut 06002

 

HeartHomes at Bay Ridge

3023 Arundale on the Bay Road

Annapolis, Maryland 21403

 

HeartHomes at Linthicum

804 and 806 Camp Meade Road

Linthicum, Maryland 21090

 

Hearthomes at Lutherville

1414 and 1420 Front Avenue

Lutherville, Maryland 21093

 

HeartHomes at Piney Orchard

8735 Piney Orchard Parkway

Odenton, Maryland 21113

 

HeartHomes at Pasadena

8016 Ritchie Highway

Pasadena, Maryland 21122

 

--------------------------------------------------------------------------------